Citation Nr: 1821317	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for a left thigh contusion/hematoma (claimed as a left leg injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1954 to May 1958, February 1962 to November 1963, and November 1963 to August 1977, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that after the April 2015 statement of the case, additional VA treatment records and VA examination reports were associated with the claims file. However, a review of those records reveals that none of the evidence is relevant to either of the petitions to reopen the claims for service connection on appeal. Therefore, a remand for RO consideration of that evidence in the first instance is not necessary.  See 38 C.F.R. § 19.31 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


	FINDINGS OF FACT	

1.  In a September 2011 rating decision, the RO denied entitlement to service connection for a left knee disability; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.

2.  The evidence received since the September 2011 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

3.  In a September 2011 rating decision, the RO denied the petition to reopen the claim for entitlement to service connection for a left thigh contusion/hematoma; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.

4.  The evidence received since the September 2011 rating decision is cumulative or redundant of the evidence of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left thigh contusion/hematoma.


CONCLUSIONS OF LAW

1.  The September 2011 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The September 2011 rating decision that denied the petition to reopen the claim for entitlement to service connection for a left thigh contusion/hematoma is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left thigh contusion/hematoma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102 , 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this case, the duty to notify was satisfied.

In a December 2017 Informal Hearing Presentation, the Veteran's representative, requested a VA examination for the Veteran's left knee condition and left leg injury.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty." Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159 (c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claims of entitlement to service connection for a left knee disability and a left thigh contusion/hematoma.  Thus, VA's duty to provide an examination or obtain an opinion with regard to those claims is extinguished. Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c) (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017). 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Left Knee Disability

In June 2011, the Veteran filed his original claim for service connection for a left knee condition.  In a September 2011 rating decision, the RO denied the Veteran's claim for service connection.  The September 2011 decision became final.  

In an April 2014 rating decision, the RO denied the Veteran's petition to reopen a claim for his left knee condition, because no new and material evidence had been submitted, that showed that any current left knee condition was related to service.

As noted, in order to reopen the Veteran's left knee condition claim, there must be new and material evidence that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, i.e., the September 2011 denial, and that evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The September 2011 rating decision denied the Veteran's claim for service connection for a left knee condition because, although it acknowledged a current diagnosis of a left knee problem, it found that the two other required elements for service connection were missing, i.e., an in-service incurrence or aggravation of a disease or injury, and a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  

Since the Veteran's last prior final denial in September 2011, the record includes many new VA and private treatment records, and some lay statements.  None of these records, however, provides additional evidence on the two elements of service connection that were missing at the time of the September 2011 rating decision, or relates to the basis of that denial of service connection. 

The Veteran has pointed out, in his March 2013 claim for a left knee condition, that an August 1962 service treatment record (STR) documents that he was treated for left knee cellulitis with penicillin, asserting that this shows an in-service incurrence of a left knee injury.  This STR evidence, however, was available to the RO when it issued its September 2011 decision denying service connection for a left knee condition, and the September 2011 rating decision's list of evidence reviewed specifically included the STRs for that time period.  Therefore, this August 1962 in-service treatment record cannot be considered new evidence for purposes of the new and material evidence issue.

The Board finds that the post-September 2011 records in the claims file regarding the Veteran's left knee condition, while new, are cumulative or redundant of the evidence at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim for service connection for a left knee disability may not be reopened, because no new and material evidence has been received suggesting that there was an in-service incurrence or aggravation of a disease or injury, or that a causal relationship (nexus) exists between the claimed in-service disease or injury and the present disability.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Left Thigh Contusion/Hematoma

In February 2009, the Veteran filed his original claim for service connection for a left leg injury.  A May 2009 rating decision denied service connection for a left thigh contusion/hematoma, and this decision became final.  In June 2011, the Veteran filed to "open" a claim for service connection for a left leg injury.  In a September 2011 rating decision, the RO denied the Veteran's petition to reopen his left thigh contusion/hematoma claim on the basis that no new and material evidence had been submitted indicating the Veteran's condition was related to service.  The September 2011 decision became final.  

In an April 2014 rating decision, the RO again denied the Veteran's petition to reopen a claim for a left thigh contusion/hematoma, because no new and material evidence had been submitted, that showed that any current left leg injury was related to service.

As noted, in order to reopen the Veteran's left thigh contusion/hematoma claim, there must be new and material evidence that is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, i.e., the September 2011 denial, and that evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The September 2011 rating decision denied the Veteran's petition to reopen his claim for a left thigh contusion/hematoma because, although it acknowledged a current diagnosis of a left leg injury and an in-service event of a left thigh injury, it found that there was no new or material evidence regarding the missing required element for service connection, i.e., a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  

Since the Veteran's last prior final denial in September 2011, the record includes many new VA and private treatment records, and some lay statements.  None of these records, however, provides additional evidence regarding a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  

The Board finds that the post-September 2011 records in the claims file regarding the Veteran's left leg injury, while new, are cumulative or redundant of the evidence at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim for service connection for left thigh contusion/hematoma may not be reopened, because no new and material evidence has been received suggesting that a causal relationship (nexus) exists between the claimed in-service disease or injury and the present disability.  Annoni v. Brown, 5 Vet. App. 463 (1993).








	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a left knee disability is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for a left thigh contusion/hematoma (claimed as a left leg injury) is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


